DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, 15 and 20 have been amended. No claim has been cancelled or newly added. Claims 1, 3, 9-11, 14-16, 19-21 and 24 are pending.

Response to Arguments
Applicant's arguments filed on Jun 14, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Ode (US 20190068355 A1, PCT cont Priority Date: 20160511), OUCHI et al (US 20200305094 A1, For JP2019091960A Priority Date: March 30, 2016), and SHANG et al (WO2014082215A1) fails to teach or suggest "transmitting, to the base station, a dedicated random access procedure on the second bandwidth part using the second subcarrier spacing, wherein power scaling for a priority and a backoff parameter associated with a priority are applied for the dedicated random access” in amended claim 1. 
In response the Examiner respectfully disagrees because OUCHI’094 discloses: “A subcarrier bandwidth (subcarrier interval) may be defined in reference to an operating band, may be configured from the base station apparatus via higher layer signaling…subcarrier interval may be configured for each cell, or may be configured for each physical channel/physical signal” (par 0051), “handover procedure”(par 0200) “dedicated random access channel configuration for each terminal apparatus” (par 0202), therefore OUCHI’094 teaches:” transmitting, to the base station, a dedicated random access procedure on the second bandwidth part using the second subcarrier spacing”. Here subcarrier interval for each cell/band in handover can be equated to second bandwidth part using the second subcarrier spacing.
OUCHI’094 further discloses: “A higher layer parameter used to ramp up the transmit power of the PUSCH may be included in the HO command, or a higher layer parameter used to ramp up transmit power of a PRACH may be applied” (par 0227), “In a case that the priorities are provided in dedicated signalling, the terminal apparatus ignores all the priorities provided in the system information. In a case that the terminal apparatus is in a state of camping on any cell, the terminal apparatus only applies the priorities provided in the system information from a current cell (currently connected cell). The terminal apparatus holds the priorities provided by the dedicated signalling or by the RRC connection release message, unless otherwise specified” (par 0272). Therefore OUCHI’094 teaches: “wherein power scaling for a priority … applied for the dedicated random access”, here “parameter used to ramp up transmit power of a PRACH” can be equated to power scaling, and “parameter used to ramp up transmit power of a PRACH” with “priorities from dedicated signaling or priorities for the cell” in HO can be equated to power scaling for a priority applied for the dedicated random access. 
OUCHI’094 further discloses: “terminal apparatus and/or the base station apparatus belonging to the LAA cell… may determine that a channel is clear and transmit the signal” (par 0195),”A measurement duration may be configured/defined for each of the ICCA and the ECCA… a value of the backoff may be changed dynamically or semi-statically. That is, the value of the hackoff may be configured … as a higher layer parameter”(par 0196), “(Step S001) A source base station apparatus configures parameters necessary for a measurement procedure for a terminal apparatus” (par 0201), together with par 0272, OUCHI’094 teaches:”wherein a backoff parameter associated with a priority are applied for the dedicated random access”.


	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-11, 14-16, 19-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ode (US 20190068355 A1, PCT cont Priority Date: 20160511) in view of OUCHI et al (US 20200305094 A1, For JP2019091960A Priority Date: March 30, 2016), and further in view of SHANG et al (WO2014082215A1).


Regarding claim 1 (Currently Amended), Ode’355 discloses a method performed by a terminal in a wireless communication system (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
receiving, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
transmitting, to the base station, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103);
receiving, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
Ode’355 discloses all the claim limitations but fails to explicitly teach:
receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 
transmitting, to the base station, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part; 
transmitting, to the base station, a dedicated random access procedure on the second bandwidth part using the second subcarrier spacing, wherein power scaling for a priority and a backoff parameter associated with a priority are applied for the dedicated random access;
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmitting, to the base station, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
transmitting, to the base station, a dedicated random access procedure (see, fig. 4, HO using dedicated random access channel configuration, par 0202) on the second bandwidth part (see, cell or band in HO, par 0051 and 0200) using the second subcarrier spacing (see, transmits random access channel according to dedicated random access channel configuration in handover using subcarrier spacing for the cell/band, par 0051, 0200 and 0202), wherein power scaling (see, parameter used to ramp up transmit power, par 0227) for a priority (see, parameter used to ramp up transmit power of a PRACH with priorities from dedicated signaling or priorities for the cell in HO, par 0227 and 0272) and a backoff parameter (see, value of the backoff as measurement configuration, par 0196) associated with a priority (see, priorities for the cell in HO, par 0272) are applied for the dedicated random access (see, parameters for measurement procedure including backoff value configured in HO with priority for cell in HO, par 0196, 0201 and 0272);
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

 However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: receiving, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, SIB broadcasts the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).


Regarding claim 3 (Previously Presented), Ode’355 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 9 (Previously Presented), Ode’355 modified by SHANG’215 discloses the method of claim 1 (see, Fig.1, configuration of UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: monitoring the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
monitoring the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode. (Note, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode, par 0131, 0267, 0296, 0303, 0314), 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 10 (Currently Amended), Ode’355 discloses a terminal in a wireless communication system (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), the method comprising: 
a transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251); and 
a controller (see, fig. 30, controller 114, par 0251) configured to: 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from a base station, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, UE set up random access control based on the notification information via SIB, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to transmit, to the base station, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, UE performs a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to receive, from the base station, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, UE configures data communication based on the notification information via RRC, including radio resources for subband, also including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), and 
control the transceiver (see, fig. 30, a transmitter 112, a receiver 113, par 0251) to. 
Ode’355 discloses all the claim limitations but fails to explicitly teach:
receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access, 
transmit, to the base station, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part, 
transmit, to the base station, a preamble for a dedicated random access on the second bandwidth part using the second subcarrier spacing, wherein power scaling and a backoff parameter associated with a priority are applied for the dedicated random access;
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

	However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmit, to the base station, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034), 
transmit, to the base station, a preamble for a dedicated random access (see, fig. 4, HO using dedicated random access channel configuration, par 0202) on the second bandwidth part (see, cell or band in HO, par 0051 and 0200) using the second subcarrier spacing (see, transmits random access channel according to dedicated random access channel configuration in handover using subcarrier spacing for the cell/band, par 0051, 0200 and 0202), wherein power scaling (see, parameter used to ramp up transmit power, par 0227) and a backoff parameter (see, value of the backoff as measurement configuration, par 0196) associated with a priority are applied for the dedicated random access (see, parameter used to ramp up transmit power of a PRACH and parameters for measurement procedure including backoff value configured in HO with priorities from dedicated signaling or priorities for the cell in HO, par  0196, 0201, 0227 and 0272);
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: receive, from a base station, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, SIB broadcasts the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).


Regarding claim 11 (Previously Presented), Ode’355 modified by SHANG’215 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is received by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 14 (Previously Presented), Ode’355 discloses the terminal of claim 10 (see, Fig.1 and 30, UE in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049 and 0251), wherein the controller (see, fig. 30, controller 114, par 0251) is further configured to.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: monitor the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: monitor the signal for the paging based on information on the paging, in case that the terminal is in an idle mode (Note, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 15 (Currently Amended), Ode’355 discloses a method performed by a base station in a wireless communication system (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
transmitting, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); 
receiving, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103); 
transmitting, to the terminal, a radio resource control (RRC) message including information for a second bandwidth part (see, subband for data communication, par 0092, 0100), the information for the second bandwidth part including information on a second subcarrier spacing corresponding to the second bandwidth part (see, BS sends the notification information via RRC for UE to configure data communication, configuration information including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089); and 
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 
receiving, from the terminal, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part; 
receiving, from the terminal, a preamble for a dedicated random access on the second bandwidth part using the second subcarrier spacing, wherein power scaling and a backoff parameter associated with a priority are applied for the dedicated random access,
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
receiving, from the terminal, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
receiving, from the terminal, a preamble for a dedicated random access (see, fig. 4, HO using dedicated random access channel configuration, par 0202) on the second bandwidth (see, cell or band in HO, par 0051 and 0200) part using the second subcarrier spacing (see, receives random access according to dedicated random access channel configuration in handover using subcarrier spacing for the cell/band, par 0051, 0200 and 0202), wherein power scaling (see, parameter used to ramp up transmit power, par 0227) and a backoff parameter (see, value of the backoff as measurement configuration, par 0196) associated with a priority are applied for the dedicated random access (see, parameter used to ramp up transmit power of a PRACH and parameters for measurement procedure including backoff value configured in HO with priorities from dedicated signaling or priorities for the cell in HO, par  0196, 0201, 0227 and 0272),
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for a paging is same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access; 

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, BS broadcasts SIB with the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).


Regarding claim 16 (Previously Presented), Ode’355 modified by SHANG’215 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Regarding claim 19 (Previously Presented), Ode’355 modified by SHANG’215 discloses the method of claim 15 (see, Fig.1, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), further comprising.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach:
transmitting, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
transmitting, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode (Note, transmits configuration from SIB, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 20 (Currently Amended), Ode’355 discloses a base station in a wireless communication system (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), the method comprising: 
a transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209); and 
a controller (see, fig. 29, controller 124, par 0209) configured to: 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to a terminal, a system information block (SIB) including configuration information for a first bandwidth part (see, Subband for random access, par 0092, 0100), the configuration information including information on a first subcarrier spacing for a random access preamble and information on a random access resource (see, fig. 6, BS send notification information via SIB for UE to set up random access control, including radio resources for subband, further including number of subcarriers, subcarrier interval, transmission time interval (TTI) for the subband, par 0089, 0093, 0098-0100. Noted, subcarrier interval differ between the subbands, par 0089), 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to receive, from the terminal, the random access preamble using the first subcarrier spacing on the first bandwidth part (see, Subband for random access, par 0092, 0100), the first subcarrier spacing corresponding to the first bandwidth part (see, fig.6, BS receives RA by UE performing a random access (RA) procedure after setting of subsequent random access including subcarrier interval for the subband, par 0089, 0100 and 0103), 
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to,
control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to transmit, to the terminal, data using the second subcarrier spacing on the second bandwidth part (see, Fig. 12, data communication between UE and eNB (P20) after setting control based on notification information via RRC from eNB using subcarrier spacing correlated to the subband for data communication (P13), par 0089, 0099, 0148 and 0150).
Ode’355 discloses all the claim limitations but fails to explicitly teach:
transmit, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access, 
receive, from the terminal, the random access preamble for the initial access using the first subcarrier spacing on the first bandwidth part, the first subcarrier spacing corresponding to the first bandwidth part, 
receive, from the terminal, a preamble for a dedicated random access procedure on the second bandwidth part using the second subcarrier spacing, wherein power scaling and a backoff parameter associated with a priority are applied for the dedicated random access,
wherein the SIB further includes configuration information for a paging, and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB.

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses:
receive, from the terminal, the random access preamble for the initial access (see, initial access in the random access procedure, par 0314) using the first subcarrier spacing on the first bandwidth part (see, terminal apparatus acquires information related to configurations for the physical channel/physical signal including subcarrier interval and information related to cell selection by acquiring SI messages such as the SIB, then performs an initial access in the random access procedure, where subcarrier interval be defined in reference to an operating band for each physical channel/physical signal (including PRACH) configured via higher layer signaling such as SIB or defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051-0052, 0078, 0314), the first subcarrier spacing corresponding to the first bandwidth part (Note, subcarrier interval reference to operating band for each physical channel or reference to each physical channel, par 0051. Noted, a resource block used as a minimum unit of scheduling for allocating a physical channel and resourced block constituted of a set of multiple subcarriers (e.g., 12 subcarriers) on a frequency axis, therefore physical channel corresponding to bandwidth part, operating band out of multiple bands also corresponding to bandwidth part, par 0020, 0034); 
receive, from the terminal, a preamble for a dedicated random access procedure (see, fig. 4, HO using dedicated random access channel configuration, par 0202) on the second bandwidth part (see, cell or band in HO, par 0051 and 0200) using the second subcarrier spacing (see, receives random access according to dedicated random access channel configuration in handover using subcarrier spacing for the cell/band, par 0051, 0200 and 0202), wherein power scaling (see, parameter used to ramp up transmit power, par 0227) and a backoff parameter (see, value of the backoff as measurement configuration, par 0196) associated with a priority are applied for the dedicated random access (see, parameter used to ramp up transmit power of a PRACH and parameters for measurement procedure including backoff value configured in HO with priorities from dedicated signaling or priorities for the cell in HO, par  0196, 0201, 0227 and 0272),
wherein the SIB further includes configuration information for a paging (see, BS transmits configuration information corresponding to the capability information of paging via SIB, par 0045-0046, 0052), and 
wherein a subcarrier spacing for monitoring a signal for the paging is the same as a subcarrier spacing for receiving the SIB (Note, SIB transmitted on DL-SCH via PDSCH, paging message transmitted on PCH via PDSCH, therefore the subcarrier interval for receiving SIB and monitoring paging message using the same subcarrier interval of PDSCH, par 0051, 0071-0072 and 0074. Noted, subcarrier interval in reference to an operating band defined based on a subcarrier interval of a pilot channel blindly detected by the terminal apparatus, par 0051) .
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by OUCHI’094 into that of Ode’355. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).
The combination of Ode’355 and OUCHI’094 discloses all the claim limitations but fails to explicitly teach: transmit, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access.

However SHANG’215 from the same field of endeavor (see, fig. 3, multi-carrier configuration method in a FDD system, p12 9th paragraph) discloses: transmitting, to a terminal, a system information block (SIB) including configuration information on a first bandwidth part for an initial access (see, BS broadcasts SIB with the configuration of uplink carrier, and UE selects one of the at least one uplink carrier as an uplink access carrier for initiating an access procedure, p4 9th-10th paragraph, p11 6th-8th paragraph, p12 10th par-11th paragraph. Noted, configuration information from SIB including frequencies of DL carrier and uplink carrier such as bandwidth of DL carrier and uplink carrier, p12 10th par-11th paragraph. Noted, Uplink access (including acquisition synchronization, system broadcast, control channel, etc.) (p2 first paragraph), therefore initiating an uplink access can be equate to initial access).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by SHANG’215 into that of Ode’355 modified by OUCHI’094. The motivation would have been to handle large overhead and limited access resources in FDD system (p2 3rd paragraph).


Regarding claim 21 (Previously Presented), Ode’355 modified by SHANG’215 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049).
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH).

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: wherein the information for the second bandwidth part is transmitted by a physical downlink shared channel (PDSCH) (see, PDSCH used to broadcast system information such as subcarrier interval in reference to operating band of multiple bands or physical channel, resource configuration information, uplink carrier frequency and an uplink bandwidth, par 0034, 0051-0052, 0071, 0078, 0156-0160. Noted, subcarrier interval in reference to physical channel (par 0051) and channel transmission using all the resource blocks of subband in a single cell is assumed (par 0101), therefore subcarrier interval varies among subbands). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).

Regarding claim 24 (Previously Presented), Ode’355 discloses the base station of claim 20 (see, Fig.1 and 29, configuration of BS in a radio communication system including a plurality of UEs serving by a plurality of BS, par 0049), wherein the controller (see, fig. 29, controller 124, par 0209) is further configured to control the transceiver (see, fig. 29, transmitter 122 and receiver 123, par 0209) to.
The combination of Ode’355 and SHANG’215 discloses all the claim limitations but fails to explicitly teach: transmit, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode. 

However OUCHI’094 from the same field of endeavor (see, fig. 4, UE communicates with source base station and target base station in a communication system, par 0018, 0200-0201) discloses: transmit, to the terminal, the signal for the paging based on the configuration information for the paging, in case that the terminal is in an idle mode (Note, transmits configuration from SIB, terminal apparatus detects the PCH (paging channel) in the PDSCH corresponding to the received PDCCH after acquiring configuration from SIB before transition to the connected mode from idle mode, par 0131, 0267, 0296, 0303, 0314). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by OUCHI’094 into that of Ode’355 modified by SHANG’215. The motivation would have been to allocate resources of respective channels/signals over a whole bandwidth in a frequency domain and support multiple terminal apparatuses in a single component carrier (par 0055).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feuersänger et al (US20130058315A1) teaches: spacing between centre frequencies of contiguously aggregated component carriers is a multiple of 300 kHz. … preserve orthogonality of the subcarriers with 15 kHz spacing. … the n×300 kHz spacing can be facilitated by insertion of a low number of unused subcarriers between contiguous component carriers (par 0114), “RAR message can also contain a so-called back-off indicator, which the eNodeB can set to instruct the user equipment to back off for a period of time before retrying a random access attempt” (par 0154), “use the same priority/processing order of the resource assignments in transport block generation (logical channel prioritization) and of uplink transmission on a physical random access channel (PRACH) and power scaling of the transmissions of the generated transport blocks and of transmission on a physical random access channel (PRACH) in the uplink” (par 0174) and “intra-LTE handover” (par 0123), “LTE offers two types of random access procedures that allow access to be either contention based, i.e. implying an inherent risk of collision, or contention-free (non-contention based)” (par 0149). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473